             Case 4:21-cr-00036-KGB Document 3 Filed 02/03/21 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION


UNITED STATES OF AMERICA                       )       No. 4:21CR CXP:¼ l(Gg
                                               )
V.                                             )
                                               )      21 U.S.C. §§ 841(a)(l), (b)(l)(A), (B), (C)
                                               )      21 U.S .C. § 846
                                               )
BRIAN JEFFREY LITTON                           )
ROBIN NELSON FLANAGAN                          )
GUSTAVO FLORES, JR.                            )
PATRICK O'NEAL STEVENS                         )
JOHNNY DOUGLAS PETERS                          )
BRANDI MICHELLE MYERS                          )
LISA MICHELLE PAUL                             )
ZACHARY KYLE SCOTT                             )
WAYNE ALLEN DILLON                             )

                                          INDICTMENT

THE GRAND JURY CHARGES THAT:

                                             COUNT 1

        From in or about February 2020, and continuing to on or about February 2, 2021, in the

Eastern District of Arkansas and elsewhere, the defendants,

                                   BRIAN JEFFREY LITTON
                                 ROBIN NELSON FLANAGAN
                                    GUSTAVO FLORES, JR.
                                 PATRICK O'NEAL STEVENS
                                 JOHNNY DOUGLAS PETERS
                                 BRANDI MICHELLE MYERS
                                    LISA MICHELLE PAUL
                                 ZACHARY KYLE SCOTT and
                                  WAYNE ALLEN DILLON,

voluntarily and intentionally conspired with each other and other persons known and unknown to

the grand jury, to knowingly and intentionally possess with intent to distribute and to distribute



                                                     1


                                                                                                     3
             Case 4:21-cr-00036-KGB Document 3 Filed 02/03/21 Page 2 of 6




methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States

Code, Sections 841(a)(l).

   1. With respect to defendants BRIAN JEFFREY LITTON, ROBIN NELSON FLANAGAN,

       GUSTAVO FLORES, PATRICK O'NEAL STEVENS, and JOHNNY DOUGLAS

       PETERS, the amount of methamphetamine involved in the conspiracy attributable him or

       her as a result of his or her own conduct, and the conduct of other co-conspirators

       reasonably foreseeable to him or her, is at least 500 grams of a mixture and substance

       containing a detectable amount of methamphetamine, and at least 50 grams of

       methamphetamine actual, in violation of Title 21, United States Code, Section

       841(b)(l)(A).

   2. With respect to defendants BRANDI MICHELLE MYERS, LISA MICHELLE PAUL,

       ZACHARY KYLE SCOTT, and WAYNE ALLEN DILLON, the amount of

       methamphetamine involved in the conspiracy attributable him or her as a result of his or

       her own conduct, and the conduct of other co-conspirators reasonably foreseeable to him

       or her, is at least 50 grams but less than 500 grams of a mixture and substance containing

       a detectable amount of methamphetamine, and at least 5 grams but less than 50 grams of

      methamphetamine actual, in violation of Title 21, United States Code, Section

       841 (b )(1 )(B).

               All in violation of Title 21, United States Code, Section 846.

       1. Before the defendant committed the offense charged in this count, the defendant,

           BRIAN JEFFREY LITTON, had the following final conviction for a serious drug

           felony for which he served more than 12 months of imprisonment and for which he

           was released from serving any term of imprisonment related to that offense within 15



                                                    2
             Case 4:21-cr-00036-KGB Document 3 Filed 02/03/21 Page 3 of 6




           years of the commencement of the instant offense, namely: Conspiracy to Manufacture

           more than 500 grams of Methamphetamine, in the Federal District Court for the Eastern

           District of Arkansas, case number 4:06CR00297 - 1 BSM.

        2. Before the defendant committed the offense charged in this count, the defendant,

           GUSTAVO FLORES, JR., had the following two final convictions for a serious violent

           felony for which he served more than 12 months of imprisonment:

               a. Aggravated Robbery, in the Pulaski County, Arkansas Circuit Court, case

                   number 19994195A;

               b. Battery 2nd Degree, in the Garland County, Arkansas Circuit Court, case

                   number 1999 228.

                                            COUNT2

       On or about February 17, 2020, in the Eastern District of Arkansas, the defendant,

                                  BRIAN JEFFREY LITTON,

knowingly and intentionally possessed with intent to distribute and distributed a mixture and

substance containing a detectable amount of methamphetamine, a Schedule II controlled

substance, in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).

                                           COUNT3

       On or about February 19, 2020, in the Eastern District of Arkansas, the defendant,

                                  BRIAN JEFFREY LITTON,

knowingly and intentionally possessed with intent to distribute and distributed a mixture and

substance containing a detectable amount of methamphetamine, a Schedule II controlled

substance, in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).




                                                    3
            Case 4:21-cr-00036-KGB Document 3 Filed 02/03/21 Page 4 of 6




                                             COUNT4

       On or about February 26, 2020, in the Eastern District of Arkansas, the defendant,

                                   BRIAN JEFFREY LITTON,

knowingly and intentionally possessed with intent to distribute and distributed a mixture and

substance containing a detectable amount of methamphetamine, a Schedule II controlled

substance, in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).

                                             COUNTS

       On or about March 27, 2020, in the Eastern District of Arkansas, the defendant,

                                   BRIAN JEFFREY LITTON,

knowingly and intentionally possessed with intent to distribute and distributed at least 50 grams,

but less than 500 grams, of a mixture and substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States

Code, Sections 841(a)(l) and 841(b)(l)(B).

       Before the defendant committed the offense charged in this count, the defendant, BRIAN

JEFFREY LITTON, had the following final conviction for a serious drug felony for which he

served more than 12 months of imprisonment and for which he was released from serving any term

of imprisonment related to that offense within 15 years of the commencement of the instant

offense, namely: Conspiracy to Manufacture more than 500 grams of Methamphetamine, in the

Federal District Court for the Eastern District of Arkansas, case number 4:06CR00297 - 1 BSM.

                                           COUNT6

       On or about August 3, 2020, in the Eastern District of Arkansas, the defendant,

                                  BRIAN JEFFREY LITTON,




                                                    4
             Case 4:21-cr-00036-KGB Document 3 Filed 02/03/21 Page 5 of 6




knowingly and intentionally possessed with intent to distribute and distributed at least 50 grams,

but less than 500 grams, of a mixture and substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States

Code, Sections 841(a)(l) and 84l(b)(l)(B).

       Before the defendant committed the offense charged in this count, the defendant, BRIAN

JEFFREY LITTON, had the following final conviction for a serious drug felony for which he

served more than 12 months of imprisonment and for which he was released from serving any term

of imprisonment related to that offense within 15 years of the commencement of the instant

offense, namely: Conspiracy to Manufacture more than 500 grams of Methamphetamine, in the

Federal District Court for the Eastern District of Arkansas, case number 4:06CR00297 - 1 BSM.

                                            COUNT7

       On or about November 20, 2020, in the Eastern District of Arkansas, the defendant,

                                 JOHNNY DOUGLAS PETERS,

knowingly and intentionally possessed with intent to distribute at least 50 grams, but less than

500 grams, of a mixture and substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(l)

and 841(b)(l)(B).

                                            COUNTS

       On or about December 7, 2020, in the Eastern District of Arkansas, the defendant,

                                   ZACHARY KYLE SCOTT,

knowingly and intentionally possessed with intent to distribute a mixture and substance

containing a detectable amount of methamphetamine, a Schedule II controlled substance, in

violation of Title 21, United States Code, Sections 841(a)(l) and 84l(b)(l)(C).



                                                     5
             Case 4:21-cr-00036-KGB Document 3 Filed 02/03/21 Page 6 of 6




                                            COUNT9

        On or about January 7, 2021 , in the Eastern District of Arkansas, the defendant,

                                   ROBIN NELSON FLANAGAN,

knowingly and intentionally possessed with intent to distribute a mixture and substance containing

a detectable amount of methamphetamine, a Schedule II controlled substance, in violation of Title

21 , United States Code, Sections 841(a)(l) and 841(b)(l)(C).

                                 FORFEITURE ALLEGATION 1

        Upon conviction of one or more crimes charged in Counts 1 through 9 of this Indictment,

the defendants, shall forfeit to the United States, under Title 21 , United States Code, Section

853(a)(l), all property constituting, or derived from, any proceeds the person obtained, directly or

indirectly, as a result of the offense.

                                 FORFEITURE ALLEGATION 2

        Upon conviction of one or more crimes charged in Counts 1 through 9 of this Indictment,

the defendants, shall forfeit to the United States, under Title 21, United States Code, Section

853(a)(2), all of the person's property used or intended to be used, in any manner or part, to

commit, or to facilitate the commission of the offense.

                                 FORFEITURE ALLEGATION 3

       Upon conviction of one or more crimes charged in Counts 1 through 9 of this Indictment,

the defendants, shall forfeit to the United States, under Title 18, United States Code, Section

924( d), Title 21, United States Code, Section 853, and Title 28, United States Code, Section

2461 (c), all firearms and ammunition involved in the commission of the offense.



                     [END OF TEXT. SIGNATURE PAGE ATTACHED.]



                                                    6
